
	
		II
		111th CONGRESS
		2d Session
		S. 3938
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2010
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To designate the airport traffic control tower located at
		  Spokane International Airport in Spokane, Washington, as the “Ray Daves Airport
		  Traffic Control Tower”.
	
	
		1.DesignationThe airport traffic control tower located at
			 Spokane International Airport in Spokane, Washington, and any successor airport
			 traffic control tower at that location, shall be known and designated as the
			 Ray Daves Airport Traffic Control Tower.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the airport traffic
			 control tower referred to in section 1 shall be deemed to be a reference to the
			 Ray Daves Airport Traffic Control Tower.
		
